Blandeord, Justice.
[Rives was indicted and tried in the county court of Troup county for stabbing. He was found guilty of an assault, and petitioned for a certiorari, assigning as error that the verdict was contrary to law and evidence; that the court charged that he admitted evidence of previous difficulties and threats, including one a half-hour before *376the stabbing, as circumstances for the jury, to consider to show the animus of the parties, and not in mitigation or justification of the offense charged; and also because he charged that, under an indictment for stabbing, the jury might find the defendant guilty of assault and battery, or of an assault, if the evidence showed that he was so. The court refused the certiorari, and defendant excepted.]